Citation Nr: 0207754	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-22 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for chronic back strain 
with degenerative changes, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service in the United States Army from 
July 1943 to April 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana (the RO) which denied the veteran's claim 
of entitlement to an increased evaluation for chronic back 
strain with degenerative changes.

This appeal was previously before the Board in February 2001, 
at which time the Board remanded the case to the RO for 
additional development.  That development has been completed, 
and the claim is once again before the Board for appellate 
review.

The veteran's service-connected back disability had initially 
been rated under 38 C.F.R. §  4.71a, Diagnostic Code 5295, 
lumbosacral strain with characteristic pain on motion, rated 
as 10 percent disabling.  In a March 2002 supplemental 
statement of the case, the RO changed the diagnostic code to 
38 C.F.R. § 4.71a, Diagnostic Code 5292, limitation of motion 
of the lumbar spine and increased the assigned disability 
rating to 20 percent.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id.  at 
38.  The veteran has not indicated that he is satisfied with 
the currently assigned 20 percent disability rating.  
Consequently, the issue of entitlement to a disability 
evaluation in excess of 20 percent for limitation of motion 
of the lumbar spine remains before the Board for appellate 
review.


FINDINGS OF FACT

1. The veteran's chronic back strain with degenerative 
changes is objectively shown to involve symptomatology most 
consistent with moderate limitation of motion of the lumbar 
spine. 

2.  The evidence in this case does not show an exceptional or 
unusual disability picture with respect to the veteran's 
service-connected back disability, so as to render 
impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 20 
percent for the veteran's chronic back strain with 
degenerative changes have not been met.  38 U.S.C.A. § 1155 
(West Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001).  

2. An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a disability evaluation 
in excess of the currently assigned 20 percent for his 
service-connected chronic back pain with degenerative 
changes.  In the interest of clarity, after reviewing 
generally applicable law and regulations and describing the 
factual background of this case, the Board will discuss the 
issue on appeal.  Finally, the matter of an extraschedular 
rating will be discussed.


Relevant Law and Regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West Supp. 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,l620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations.


(i.) Notice 

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in an October 1998 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in the August 
1999 statement of the case and a supplemental statement of 
the case in March 2002, the RO notified the veteran of 
regulations pertinent to increased rating claims, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  In the March 2002 
supplemental statement of the case, the veteran was 
specifically informed of VA's duties under the VCAA.  

The Board finds that the foregoing information provided to 
the veteran specifically satisfies the requirements of 38 
U.S.C.A. § 5103 in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for an 
increased rating.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

(ii.) Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.

After having reviewed the record, the Board is of the opinion 
that VA complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence.  As noted in the 
Introduction, the Board remanded this case in February 2001 
so that additional evidentiary development could be 
accomplished.  The veteran's service medical records are 
included in the claims file, as are private medical records.  
In addition, the veteran was afforded VA examinations in 
August 1998 and August 2001.  All known and available medical 
records have been obtained and are associated with the 
veteran's claims file.  The veteran does not appear to 
contend otherwise.  

The Board additionally notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.

In short, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.

Increased Disability Ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West Supp. 2002); 38 C.F.R. Part 4 (2001).  

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  In cases 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  



Schedular Criteria

The veteran is currently assigned a 20 percent disability 
rating for chronic back strain with degenerative changes 
under the provisions of Diagnostic Code 5292.  38 C.F.R. 
§ 4.71a (2001), which pertains to limitation of motion of the 
lumbar spine.  A 20 percent rating is warranted for moderate 
limitation of motion and a 40 percent rating is warranted for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).  

The Board observes that the words "moderate" and "severe" are 
not defined in the VA rating schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. § 4.6 (2001).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (2001).

Degenerative arthritis established by X- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).

The veteran's disability has been rated in the past as 
lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2001).  Under this provision, a 10 percent rating is 
warranted where there is characteristic pain on motion; a 
20 percent rating is warranted where there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position. A 40 percent rating, the 
highest available rating under Diagnostic Code 5295, requires 
a severe lumbosacral strain as manifested by a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2001). 

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

The veteran's service medical records include complaints of 
back pain in March 1944, which had become worse after the 
veteran took a 2000  mile train ride.
Back strain was noted on his separation physical examination, 
and service connection was granted for back strain in April 
1946.  A noncompensable disability rating was assigned.

In 1953, the veteran complained of low back pain.  On 
physical examination, there was tenderness over the 
sacroiliac area.  The diagnosis was possible arthritis.
In August 1988, a 10 percent disability rating was assigned 
for the veteran's low back disability, which was denominated 
chronic back strain with degenerative changes.  This decision 
was based on an April 1988 physical examination report and an 
x-ray report which was consistent with mild degenerative disc 
disease.  

Of record is a July 1991 physical examination report. The 
veteran complained of chronic low back pain which he stated 
was worsening.  No neurological symptomatology as described.  
Range of motion of the back was normal.  X-rays revealed 
degenerative changes of the thoracolumbar spine.  The final 
diagnosis was
chronic lower back pain with associated degenerative disc 
disease.

In March 1998 the veteran submitted a request for an 
increased evaluation for his service-connected chronic back 
strain with degenerative changes, which he indicated was 
getting progressively worse.  The veteran alleged difficulty 
walking and rising from chairs in addition to functional loss 
due to pain.

In August 1998, the veteran was provided with a VA medical 
examination for spinal disorders.  At that time, he reported 
a dull, non-radiating, intermittent pain in his lower back.  
Upon examination, range of motion of the lumbar spine showed 
flexion 0 to 100 degrees with painful recovery; extension was 
0 to 30 degrees without discomfort.  Lateral bending was 0 to 
35 degrees bilaterally without discomfort.  X-rays of the 
veteran's lumbosacral spine revealed minor degenerative 
changes along with hypertrophy and irregularity of the lower 
lumbar facet joint.  The examiner diagnosed the veteran with 
degenerative joint disease of the lumbosacral spine.

A March 1999 X-ray of the veteran's lumbar spine showed 
stable degenerative changes since August 1998.  

An April 2000 MRI showed moderate central canal stenosis at 
L4-5.  Facet degenerative change and flavum hypertrophy was 
noted at this level with a very minimal broad-based disc 
protrusion. 

A May 2000 "spine history" form filled out by the veteran 
stated that he had suffered from back pain for 56 years and 
that the pain would occur without any known cause.  However, 
he did indicate that the pain was made worse with walking.  
The veteran stated that he had never had back surgery or been 
hospitalized for his back disability.  

The veteran was treated by N.A.W., M.D. in May and July 2000.  
The veteran complained of back pain radiating down his legs 
to his feet and was exacerbated by walking.  Upon physical 
examination, Dr. N.A.W. found significant tenderness in the 
veteran's lumbar spine.  X-rays demonstrated degenerative 
spondylosis at L4-5 and L5-S12 with facet joint arthropathy, 
though no evidence of spondylolisthesis or spondylolysis was 
found.  Dr. N.A.W. determined that the veteran had symptoms 
of lower extremity pain secondary to spinal stenosis and 
neurogenic claudication and vascular insufficiency.  

The veteran was provided a VA medical examination in August 
2001.  At that time, the veteran's chief complaint was lower 
back pain aggravated by getting up from a flexed position.  
Upon physical examination, the veteran's back showed normal 
spine alignment.  No significant tenderness was found on the 
lower back region.  The veteran's range of motion had flexion 
to 90 degrees and extension to 20 degrees.  His right and 
left lateral bending was 25 degrees, with right and left 
lateral rotation at 25 degrees.  The examiner observed no 
significant expression of discomfort during spinal range of 
motion, and no evidence of muscle spasm was noted.  
Musculature of the back was normal bilaterally, and no 
significant neurological findings were found.  Ultimately, 
the veteran was diagnosed with low back pain, without 
significant objective findings on physical examination.  In 
addition, the range of motion of the lumbar spine was found 
to be within normal limits and no functional loss due to pain 
had been demonstrated.  

As noted in the Introduction, in March 2002 the RO assigned a 
20 percent disability rating for the veteran's service-
connected low back disability under Diagnostic Code 5292.


Analysis

Assignment of Diagnostic Code

The RO has assigned a 20 percent evaluation to the veteran's 
service-connected chronic back strain with degenerative 
changes under the provisions of Diagnostic Code 5292 
[limitation of motion of the lumbar spine].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Instead, the Board finds that the veteran's service-connected 
chronic back strain with degenerative changes is most 
consistent with the application of Diagnostic Code 5292, and 
that diagnostic code is the most appropriate.  It appears 
from the recent medical evidence that the veteran's primary 
low back disability is degenerative arthritis.  As noted 
above, degenerative arthritis is rated based on limitation of 
motion of the joint affected. The veteran's symptoms and 
diagnosis are therefore consistent with the rating criteria 
found in Diagnostic Code 5292.

Although the veteran's low back disability has been rated 
under Diagnostic Code 5295, lumbosacral strain, in the past, 
the medical evidence has not identified lumbar strain for 
many years.  Moreover rating the veteran under Diagnostic 
Code 5295 would not avail the veteran, since he does not have 
any of the symptomatology consistent with a 40 percent rating 
under that diagnostic code.  Of particular note is that back 
spasms have never been clinically identified.

The Board has also considered rating the veteran's back 
disability under Diagnostic Code 5293.  However, there is no 
evidence of intervertebral disc disease.  Although Dr. N.A.W. 
indicated that there was radational pain due to spinal 
stenosis, this has not been identified in any other 
examination report.  Indeed, in the remainder of the medical 
evidence there is no suggestion of neurological 
symptomatology associated with the veteran's back disability.  
The August 1998 VA examination report contained a 
neurological evaluation which was negative, and the August 
2001 VA examination report was similarly negative.  Moreover, 
Dr. W. also appeared to attribute the reported lower 
extremity symptoms to a service-connected vascular problem; 
this is consistent with other medical evidence of record, 
including a May 1988 examination report which demonstrates 
bilateral vascular problems of both lower extremities with 
associated pain.  Attributing lower extremity pain to the 
veteran's service-connected back disability is therefore not 
consistent with the medical evidence and would constitute 
prohibited pyramiding under 38 C.F.R. § 4.14 (2001). 

Application of the Schedular Criteria

In applying the law to the existing facts, the Board finds 
that the evidence of record does not demonstrate the 
requisite objective manifestations for a disability 
evaluation in excess of 20 percent under Diagnostic Code 
5292.  That is, the evidence does not reflect that the 
veteran's back disability is manifested by severe limitation 
of motion of the lumbar spine, or that severe limitation of 
motion is approximated.  See 38 C.F.R. § 4.7 (2001).  At his 
August 1998 VA examination, the veteran's demonstrated a wide 
range of motion for his back showing 0 to 100 degrees flexion 
and 0 to 30 degrees extension.  Most significantly, during 
the August 2001 VA examination, the examiner found no 
significant objective findings.  His range of motion was 
found to be within normal limits, exhibiting 90 degrees 
flexion, 20 degrees extension, 25 degrees lateral bending 
bilaterally, and 25 degrees of bilateral rotation.  

Although the Board has taken into consideration the veteran's 
statements concerning the difficulty which his service-
connected back disability causes him, it places great weight 
of probative value on the objective medical evidence, which 
in essence reveals essentially normal back motion.  Although 
the Board has no reason to doubt that the veteran's back 
causes him problems, this is reflected in the assigned 
20 percent disability rating.  The Board further observes 
that an X-ray report in August 1998 characterized the 
veteran's arthritis of the lumbar spine as "moderate". 

In short, the evidence reflects a back disability that is at 
worst moderate.  A disability evaluation in excess of the 
currently assigned 20 percent disabling is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  

DeLuca Considerations

With respect to the veteran's contentions under 38 C.F.R. §§ 
4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned.  See DeLuca, 8 Vet. 
App. at 204-05.  However, the record does not reveal 
objective evidence of additional functional impairment due to 
the factors set forth in those regulatory provisions beyond 
that contemplated by the currently assigned 20 percent 
evaluation.  In particular, the August 2001 VA examination 
report concluded by stating that there was no functional loss 
due to pain. 

Extraschedular Rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the March 2002 supplemental statement of the case, the RO 
specifically considered whether extraschedular rating under 
38 C.F.R. § 3.321(b) should be assigned to the service-
connected back disability.  The RO concluded that this case 
did not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating standards.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2001).  

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran has required frequent hospitalizations for 
his back disability.  Indeed, in May 2000 he indicated that 
he had never undergone back surgery or been hospitalized for 
his back disability.  Moreover, there is no evidence that the 
veteran's back disability has resulted in any marked 
interference with his employment such as to render 
impractical the regular schedular standards.   The veteran 
has pointed to no such evidence.  In addition, there clinical 
picture presented does not appear to indulge any exceptional 
or unusual features.  Indeed, the August 2001 VA examiner was 
hard pressed to identify any significant pathology 
attributable to the service-connected low back disability.

The Board finds the regular schedular standards to be 
appropriate in this case.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the service-connected chronic back strain 
with degenerative changes.


Conclusion

In summary, a disability rating in excess of 20 percent for 
the veteran's service-connected chronic back strain with 
degenerative changes is not warranted, for the reasons and 
bases described above.  The benefit sought on appeal is 
accordingly denied. 


ORDER

Entitlement for an increased rating for service-connected 
chronic back strain with degenerative changes is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

